DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions

Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 4, 2019.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “evaporator” in claim s 5-7 is used by the claim to mean “a system component which is not a heat exchanger,” while the accepted meaning is “a type of heat exchanger in which refrigerant is evaporated by the heat removed from the substance or space being cooled.” The term is indefinite because the specification does not clearly redefine the term.
Furthermore, as used throughout the originally filed application, “evaporator” appears to be used in a conventional manner rendering unclear what is intended to be encompassed by the limitations “wherein the first and second conduits and second evaporators form a working fluid circuit through which a working fluid flows without flowing through a heat exchanger conduit.”
As was previously explicitly explained in writing in the non-final rejection of March 4, 2022, an evaporator is, as used in a conventional manner, a type of heat exchanger. This means that any conduit through an evaporator is a heat exchanger conduit. Therefore, it is impossible for a working fluid circuit to flow through an evaporator while not flowing through a heat exchanger conduit.
For the purpose of examination, lines 18-31 of claim 5, which are the “wherein” clause ending the claim, will be interpreted as:
wherein:
the first air conditioning unit includes a first refrigeration circuit having a first evaporator with a first working fluid inlet, a first working fluid outlet, and a first pump;
the second air conditioning unit includes a second refrigeration circuit having a second evaporator with a second working fluid inlet, a second working fluid outlet, and a second pump;
a first conduit and a second conduit connect the first and second evaporators; and
the working fluid flows between the first and second evaporators via operation of a thermosiphon.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 5-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arshansky et al (US Patent No. 6,094,925, previously of record) in view of Okazaki et al (US Patent No. 6,023,935, previously of record) and further in view of Edwards (US Patent No. 8,991,194, previously of record).

Regarding claim 5, Arshansky discloses a method for controlling an air conditioning system having a first air conditioning unit (primary refrigeration loop 16 of medium temperature side, including compressor 20, heat exchanger 22, heat exchanger 28, heat exchanger or chiller 30, and valve 26, see figure 1 and abstract) and a second air conditioning unit (primary refrigeration loop 46 of low temperature side, see abstract and figure 1, including compressor 50, heat exchanger 52, heat exchanger 58, heat exchanger or chiller 60, and expansion valve 56), wherein the first air conditioning unit and the second air conditioning unit are in heat exchange communication with a working fluid (working fluid passing through heat exchanger 58, valves 80 and 38, heat exchanger 34, heat exchanger or chiller 30, and valves 42 and 44; see figure 1), comprising:
switching the first air conditioning unit from a cooling mode of the first air conditioning unit in which a flow of refrigerant is directed through a compressor of the first air conditioning unit, to a free-cooling mode (turning the compressor of the first unit off; see column 9 lines 36-61 for turning the compressor on and off for a scheduled predetermined period, in particular column 9 lines 24-28; when the compressor is off, heat transfer is provided from the other unit via the loop between);
operating the second air conditioning unit for a predetermine period of time after switching the first air conditioning unit into the free-cooling mode (see column 9 lines 24-48; both air conditioning units are operated on a schedule);
wherein the second air conditioning unit is switched on and operating in a cooling mode of the second air conditioning unit in which a flow of refrigerant is directed through a compressor of the second air conditioning unit before switching the first air conditioning unit from the cooling mode of the first air conditioning unit to a free-cooling mode (see column 9, lines 36-61, especially lines 27-30) such that the second air conditioning unit is operating in the cooling mode of the second air conditioning while the first air conditioning unit is switching from the cooling mode of the first air conditioning unit to the free cooling mode (when there is demand for both the medium temperature loop and the low temperature loop, both operate at once; additionally, defrosting the low temperature loop involves accepting heat from the medium temperature loop, and vice versa; see column 9 lines 35-61, which describes each defrosting or free cooling operation); wherein
the first air conditioning unit includes a first refrigeration circuit (primary refrigeration loop 16 of medium temperature side, see figure 1 and abstract) having a first evaporator (30, see figure 1) with a first working fluid inlet (line in from the right, see figure 1) and a first working fluid outlet (right bottom exit, see figure 1), and a first pump (compressor 20 pumps refrigerant);
the second air conditioning unit includes a second refrigeration circuit (primary refrigeration loop 46 of low temperature side, see figure 1 and abstract) having a second evaporator heat exchanger or chiller 60, see figure 1) with a second inlet (upper left working fluid inlet, see figure 1) and a second outlet (left bottom outlet, see figure 1), and second pump (compressor 50, see figure 1);
a first conduit connects said first working fluid inlet and said second working fluid outlet (40, see figure 1); and
a second conduit connects said second inlet with said first outlet (70, see figure 1).
It is noted that Arshansky does not disclose the free cooling modes to include bypassing the compressors with the refrigerant.
However, Okazaki et al explicitly discloses a compressor bypass pipe (12, see abstract and figure 1) for use during free cooling (“natural circulation operation”, see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a compressor bypass, as is disclosed by Okazaki et al, in the system of Arshansky et al, in order to prevent refrigerant from accumulating in the compressors while in the free cooling mode.

It is noted that Arshansky does not disclose that the working fluid flows between the first and second evaporators via operation of a thermosyphon.
Edwards discloses the use of a thermosyphon to move heat from one heat pump to another (figure 26; accept loops 208 and 210, and reject loop 198, all operate as thermosiphons, see column 22 line 62 through column 23 line 12; see also column 23 line 63 through column 24 line 6, which states that the loops are as described in the other embodiments, and column 6 lines 11-19 explains that they are thermosyphons).
However, the heat pumps of Edwards are thermoelectric, not vapor compression systems. Additionally, the thermosyphons of Edwards are strictly directional in that they connect the hot side (equivalent to a condenser) of one heat pump to the cold side (equivalent of an evaporator) of another, and do not connect the cold side of one heat pump to the cold side of the other to cool the cold side that is fluidly connected to a thermal load.
Therefore, a proper 103 rejection cannot be made with the above combination of references.



Regarding claim 6, said operating the second air conditioning unit of Arshansky, and therefore of Arshansky in view of Okazaki, comprises, in the cooling mode of the second air conditioning unit, turning the second air conditioning unit into the cooling mode of the second air conditioning unit if the second air conditioning unit is not currently running (see column 8 lines 38-63; one of ordinary skill in the art would recognize that operation of the system necessarily comprises turning on the second air conditioning unit if it is not currently on, because you cannot operate the unit without turning it on).
However, because the combination with Edwards cannot be properly made, claim 6, which depends upon claim 5, cannot be properly rejected.


Regarding claim 7, said operating the second air conditioning unit of Arshansky, and therefore of Arshansky in view of Okazaki, comprises maintaining the operation of the second air conditioning unit if the second air conditioning unit is currently operating in the cooling mode of the second air conditioning unit (see column 8, lines 38-63; one of ordinary skill in the art would recognize that operation of the system necessarily comprises maintaining operation of the system if the system was already in operation).
However, because the combination with Edwards cannot be properly made, claim 6, which depends upon claim 5, cannot be properly rejected.

Claim 5-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments

Applicant's arguments filed June 6, 2022 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 5 that claim 5 has been amended to replace “input” with “inlet” and “output” with “outlet” to correct the issues raised regarding antecedent basis. This is correct, and that aspect of the rejection has not been maintained.
However, the applicant has failed to address in any way the rejection regarding the self-contradictory nature of the claims, and the lack of clarity introduced by the use of the word “evaporator” to refer to an element in a refrigerant loop which somehow does include an evaporator and does not include any conduit through a heat exchanger continues to render the claims unclear and self-contradictory. 
It appears that a working fluid loop consisting of the first evaporator, the second evaporator, the first conduit, and the second conduit may be what is intended to be encompassed by the limitations in the last 6 lines of claim 5. However, this is not what is currently recited.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-6:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763